Citation Nr: 0307805	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  96-27 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from June 1968 to 
June 1970.  

In December 1989, service connection for PTSD was denied by 
the Board of Veterans' Appeals (Board).  This appeal comes 
before the Board from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this appeal has been obtained by the RO.  

2.  Another examination to assess the nature of the 
appellant's psychiatric disorder, as requested by the 
appellant's representative, is not necessary.  

3.  Service connection for PTSD was denied by a December 1989 
Board decision, which was final.  

4.  Evidence submitted by the appellant since the December 
1989 Board decision is so significant that it must be 
considered in order to fairly decide whether he is entitled 
to service connection for PTSD.  

5.  The appellant is not shown to have PTSD that is linked to 
his military service.  


CONCLUSIONS OF LAW

1.  The December 1989 Board decision is final.  38 U.S.C. § 
4004(b) (1988); 38 C.F.R.§  19.104 (1989); currently 38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2002).  

2.  New and material evidence has been submitted to reopen 
the appellant's claim of entitlement to service connection 
for PTSD. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2002).  

3.  PTSD was not incurred in nor aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303(b), 3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In the present 
case, the appellant has been notified in the February 1996 
rating decision, the April 1996 statement of the case, and 
the March 2001 supplemental statement of the case of the 
evidence necessary to substantiate his claim for service 
connection for PTSD, and of the applicable laws and 
regulations.  In July 2001, the RO sent the appellant a 
letter informing him as to what evidence was necessary from 
him in order for VA to grant his claim.  It informed him that 
it would assist in obtaining identified records, but that it 
was his duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  Additionally, along with a copy of the February 1996 
rating decision, the appellant was sent a VA Form 4107 
explaining his rights in the VA claims process.  The Board 
also notes that its December 1989 decision provided 
discussion as to what evidence was needed for the appellant 
to establish service connection for PTSD.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The record 
shows that the RO has secured the appellant's service medical 
records and VA and private medical treatment records since 
service.  Further, in keeping with its duty to assist, VA 
provided the appellant with VA psychiatric examinations in 
January 1996 and October 1999.  The appellant has not 
identified any additional records that may still be 
outstanding.  The Board notes that the appellant canceled a 
March 1997 RO hearing that he had requested, and failed to 
report for a Central Office hearing on January 29, 2002, 
which he had requested.  

Accordingly, the Board finds that VA has satisfied its 
redefined duties to notify and assist in the present case.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate a 
blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

New and Material Evidence

The appellant asserts that he has submitted new and material 
evidence that permits reopening of the previously denied 
claim for service connection for PTSD.  

A December 1989 Board decision denied service connection for 
PTSD, on the basis that the evidence did not establish that 
the appellant had PTSD.  The December 1989 decision is final.  
See 38 U.S.C. § 4004(b) (1988); 38 C.F.R. § 19.104 (1989); 
currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2002).  In Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), the United States Court of Appeals for the 
Federal Circuit held that 38 U.S.C.A. § 7104 means that the 
Board does not have jurisdiction to consider a claim which it 
previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  What the RO may have determined in this regard 
is irrelevant.  

When a claimant requests that a claim be reopened after an 
appellate decision and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made and, if, it is, whether it provides a basis for 
allowing the claim.  An adverse determination as to either 
question is appealable.  Should new and material evidence be 
presented or secured with respect to a claim that has been 
previously disallowed by the Board, the claim shall be 
reopened and reviewed as to all of the evidence of record.  
38 U.S.C.A. §§ 5103(A)(f), 5108; 38 C.F.R. § 20.1105.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
Reopening the claim no longer requires a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. 
§ 3.156(a) (2002).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The appellant's 
request to reopen these claims was filed prior to that date.  
Hence, the amended regulation does not apply.

The evidence considered by the Board in December 1989 
included the appellant's service medical records, which 
showed no complaint or finding of any psychiatric problem; VA 
outpatient clinic records dated in 1981 and 1982 reflecting 
treatment for complaints of irritability and insomnia; June 
1982 and September 1983 medical statements from R. M. Baez, 
M.D., that diagnosed the appellant's psychiatric problems as 
a schizophrenic disorder; a December 1983 VA psychiatric 
examination report that diagnosed PTSD based on the 
appellant's complaints of nightmares, insomnia, and intrusive 
thoughts about Vietnam; and a report of March 1987 period of 
observation and evaluation at a VA hospital (recommended by 
three VA psychiatrists to reconcile the differing diagnoses), 
which concluded that the appellant appeared to be suffering 
from an affective, non-psychotic disorder manifested by 
depressed mood and anxiety, with a strong somatic component, 
and diagnosed a dysthymic disorder.  

The evidence submitted since the December 1989 Board decision 
includes several VA outpatient records that indicate 
treatment for psychiatric symptomatology that was diagnosed 
as PTSD, and reports of VA psychiatric examinations in 
January 1996 and October 1999 (with a December 1999 
addendum), both of which diagnosed schizophrenia.  

After reviewing the evidence submitted since its December 
1989 decision, the Board finds that such evidence is new and 
material because it includes competent medical evidence of 
PTSD.  It is new because it was not available to the Board at 
the time of its 1989 decision.  It is material because the 
basis for the previous denial was that the veteran did not 
have PTSD, and the additional clinical evidence suggesting 
its existence must be considered.  Accordingly, the Board 
reopens the claim of entitlement to service connection for 
PTSD on the basis that the appellant has submitted new and 
material evidence.  38 U.S.C.A. §§ 5107, 5108, 7104(d); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).  In 
reviewing the claims file, the Board finds that the 
appellant's contentions and evidence submissions have been 
focused on the merits of his claim, the RO has adjudicated 
the claim on the merits and has afforded the veteran the 
appropriate law and regulations for a merits determination.  
Therefore, we do not believe the appellant will be prejudiced 
by a decision on the merits at this time.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Service Connection for PTSD

The appellant argues that he has PTSD that developed as a 
result of his exposure to traumatic events while stationed in 
Vietnam from December 1968 to December 1969.  His 
representative has requested that the appellant be given 
another psychiatric examination for the purpose of 
identifying the nature and etiology of his psychiatric 
disorder.  

As noted above, the appellant was initially evaluated by Dr. 
Baez in June 1982 and September 1983 for his psychiatric 
problems and was diagnosed with a schizophrenic disorder, but 
a December 1983 VA psychiatric examination diagnosed PTSD.  
The March 1987 VA hospitalization (three and a half weeks) 
for observation and evaluation of the appellant's psychiatric 
condition, which was scheduled in order to reconcile the 
different diagnoses, determined that the appellant had a 
dysthymic disorder.  

The January 1996 VA psychiatric examination report noted that 
a board of three psychiatrists had examined the appellant 
after evaluating the medical folder and the claims file.  The 
report noted the previous records and diagnoses from Dr. Baez 
and the March 1987 period of VA observation and evaluation.  
The examiners indicated that the appellant's complaints about 
Vietnam were very vague.  The diagnosis was chronic, 
undifferentiated schizophrenia, and the examiners stated that 
it was their unanimous impression that there was no evidence 
of PTSD.  

VA outpatient records dated between June 1997 and September 
1999 included several impressions or assessments of PTSD.  

The appellant's claims file was reviewed by two VA 
psychiatrists in October 1999.  His previous VA examinations 
and the single period of psychiatric hospitalization in 1987 
for observation and evaluation were noted.  Following 
completion of a Social and Industrial Field Survey in 
December 1999, the two psychiatrists furnished an addendum to 
the October 1999 report, dated December 20, 1999, which 
discussed the findings and conclusions from the appellant's 
examination.  It was reported that the appellant had been 
asked very specific questions about Vietnam and that he had 
kept answering that he had been affected by the whole war 
experiences, the fact that so many people had died, and that 
there had been so many explosions.  The examiners indicated 
that almost at the end of the examination the appellant 
mentioned the death of a friend in Vietnam, which he had been 
told about by a fellow serviceman.  The examiners noted that 
the appellant did not mention any specific stressors, and 
that he had described in much detail and emotion an incident 
where he had been handcuffed and taken to jail after his wife 
had reported him for not making child support payments, which 
contrasted with his lack of specific details regarding the 
Vietnam war and the relative ease with which he spoke about 
the war.  The appellant reported that his mother had 
described him as "strange" since he was a child, and that 
his childhood and adolescent years had been spent as an 
individual who would not go out but rather was always at 
home, and who had no close friends.  

The December 1999 addendum stated that it was the examiners' 
opinion that, due to the characteristics of the behavior he 
described as present since childhood and adolescence, the 
appellant's primary diagnosis was a personality disorder with 
dependency and schizoid characteristics.  The examiners felt 
that while the appellant's military experience had apparently 
not been good, it was not the principal cause and reason for 
his emotional disorder.  Rather, he had "a personality 
disorder with very strong and outstanding schizoid 
characteristics to begin with and apparently throughout his 
life," which prevented him from functioning adequately at 
any level.  The examiners felt that the appellant's 
psychiatric problems rendered him incapable of obtaining or 
maintaining a gainful occupation.  The appellant acknowledged 
that the great deal of social anxiety that had been noticed 
by the examiners during the interview was a part of his way 
of reacting.  The diagnoses were residual type schizophrenia 
and a personality disorder with outstanding schizoid 
characteristics and dependent features.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board notes that eligibility for a PTSD service 
connection award requires: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2002) (as 
amended, 64 Fed. Reg. 32808, June 18, 1999).  As amended, 
section 3.304(f) provides that if the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. See also 38 
U.S.C.A. § 1154(b) (West 2002).

In deciding this appeal, the Board will apply the amended 
version of section 3.304(f) cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply).  The amended 
version of section 3.304(f) removed the requirement of a 
"clear" diagnosis of PTSD and replaced it with the specific 
criteria that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. 4.125(a), which mandates that for 
VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).

The Board's interpretation that the amended version of 38 
C.F.R. § 3.304(f) is a liberalizing change in the law is 
premised on a precedent decision of the Court. In the case of 
Cohen v. Brown, 10 Vet. App. 128 (1997), the Court took 
judicial notice of the mental health profession's adoption of 
the DSM-IV in May 1994 (first printing) and its more 
liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard - would 
a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror. Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone." Cohen, 10 Vet. App. 128, 140- 41 
(1997).

The interpretation that the revised version of 38 C.F.R. § 
3.304(f) is more favorable is reinforced by two additional 
points: (1) the Court's view that the "clear diagnosis" 
standard set forth under the old version of section 3.304(f) 
should be an "unequivocal" one, Cohen, 10 Vet. App. at 139, 
which in the Board's view reflects a more stringent hurdle 
for the claimant to overcome, and (2) the fact that the June 
1999 amendments to 38 C.F.R. § 3.304(f) were made 
retroactively effective to the date of the Court's decision 
in Cohen, March 7, 1997, reflecting the Department's view 
that the holding in that decision liberalized the criteria to 
establish service connection for PTSD.  

To grant service connection, it is required that the evidence 
show the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993). This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).  

Initially, the Board finds that the medical evidence of 
record is sufficient to evaluate the appellant's claim 
because he has undergone two VA psychiatric examinations, 
each with a Board of psychiatrists, since filing his claim to 
reopen.  The Board concludes, therefore, that the 
representative's request for another examination to determine 
the nature of the appellant's psychiatric problems is 
unnecessary and unwarranted.  

Although there are several VA outpatient records in the 
claims file that identify the appellant's psychiatric 
symptomatology as PTSD, as well as the December 1983 VA 
examination, the Board finds that the weight of the evidence 
shows that his psychiatric disorder is not PTSD.  The initial 
diagnosis of the appellant's psychiatric problems, by Dr. 
Baez in 1982 and 1983, was schizophrenia.  The diagnosis from 
the period of VA observation and evaluation in March 1987 was 
a dysthymic disorder.  The VA psychiatric examinations in 
January 1996 and October/December 1999, each of which 
diagnosed schizophrenia, were performed by separate Boards of 
psychiatrists.  The Board also notes that opinions from the 
January 1996 and October/December 1999 psychiatric 
examinations included a review of the appellant's claims 
file.  This fact, the Board feels, lends more credence to 
those reports than to the outpatient records that do not 
reflect such review of the evidence or a thorough discussion 
of the history, findings and rationale for diagnoses 
proffered.  Furthermore, a clear preponderance of the 
evidence indicated that current psychiatric disability, 
however characterized, does not owe its etiology to service.  
Because the Board finds that the preponderance of the 
evidence establishes that the appellant does not have PTSD 
related to his Vietnam service, service connection for PTSD 
is not warranted, and the reasonable doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

While the veteran has offered his own arguments and testimony 
to the effect that he believes his exposure to traumatic 
events in Vietnam caused him to develop PTSD, he has not 
shown, nor claimed, that he is a medical expert, capable of 
rendering medical opinions.  Therefore, his opinion is 
insufficient to demonstrate that he has PTSD that is related 
to military service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  


ORDER

To the extent that new and material evidence has been 
submitted sufficient to reopen the appellant's claim of 
entitlement to service connection for PTSD, this appeal is 
granted.

Service connection for PTSD is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

